DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/200950 filed on November 27, 2018 in which Claims 1-20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claims 1-20 are rejected under 103.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 27, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 11, 14-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation "the source" in Line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the propagation" in Lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the automata" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the source" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the logs" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the identified event record types" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the representations" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the retained clusters" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Patent Application 2003/0121027 A1) in view of Togawa (US Patent Application 2016/0124792 A1) in view of Ansari (US Patent Application 2003/0149675 A1) and further in view of Xiong (US Patent Application 2018/0329884 A1).

Claim 1, Hines teaches a computer system for contextual event sequence analysis of system operation (View Hines ¶ 455, 466; identify common interaction pattern), comprising: extract patterns from event records using an event pattern extractor (View Hines ¶ 456, 457, 466, 600; event pattern matching); generate an event corpus from the extracted event patterns using an event identifier corpus generator (View Hines ¶ 425, 429; uniquely identify event); generate clusters of events using an event type (View Hines ¶ 445, 449; generate cluster); identify issues in the operation of a system using the automaton models to resolve the issues by locating the source of each issue and preventing the propagation of the issue through the system (View Hines ¶ 624; identify explicit errors).
Hines does not explicitly teach a processor device; and a memory device operatively coupled to the processor device, the memory device configured to serve as an event record log source including digital event record logs, the processor device configured to execute program code stored on the memory device to: execute a machine learning algorithm to learn encoded latent representations of sequences of event types using a vector encoder coupled to the corpus generator; generate automaton models of events ordered based on a context of events obtained from retrieved event records for the clusters using an automaton generator.

However, Togawa teaches a processor device (View Togawa ¶ 44; CPU); and a memory device operatively coupled to the processor device (View Togawa ¶ 44; storage device), the memory device configured to serve as an event record log source including digital event record logs (View Togawa ¶ 18, 88; log information/log format storage unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hines with a processor device, the memory device configured to serve as (View Togawa ¶ 18, 88).  Such modification would have allowed an event sequence to be logged.

Hines and Togawa do not teach the processor device configured to execute program code stored on the memory device to: execute a machine learning algorithm to learn encoded latent representations of sequences of event types using a vector encoder coupled to the corpus generator; generate automaton models of events ordered based on a context of events obtained from retrieved event records for the clusters using an automaton generator.

However, Xiong teaches the processor device configured to execute program code stored on the memory device to: execute a machine learning algorithm to learn encoded latent representations of sequences of event types using a vector encoder coupled to the corpus generator (View Xiong ¶ 5, 19, 34; training label/vector).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the processor device configured to execute program code stored on the memory device to: execute a machine learning algorithm to learn encoded latent representations of sequences of event types using a (View Xiong ¶ 20).  Such modification would have allowed an event information to be generated using a learning model.

Hines, Togawa and Xiong do not teach generate automaton models of events ordered based on a context of events obtained from retrieved event records for the clusters using an automaton generator.

However, Ansarai teaches generate automaton models of events ordered based on a context of events obtained from retrieved event records for the clusters using an automaton generator (View Ansari ¶ 657; learning automaton).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with generate automaton models of events ordered based on a context of events obtained from retrieved event records for the clusters using an automaton generator since it is known in the art an automaton model can be used (View Ansari ¶ 657).  Such modification would have allowed an automaton model to be used to generate cluster events.

(View Hines ¶ 438, 529; user display).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Togawa further teaches the event pattern extractor is configured to obtain unique event patterns from the event records (View Togawa ¶ 92, 94; extract pattern from log information), to map each event record to an identifier which denotes an event type (View Togawa ¶ 92; identification information), and to identify failure event patterns (View Togawa ¶ 9, 125, 140; identify fault).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ansari further teaches the automaton generator is configured to generate automaton model for the clusters based on information originally included in the event records (View Ansari ¶ 657; learning automaton).



Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Patent Application 2003/0121027 A1) in view of Togawa (US Patent Application 2016/0124792 A1) in view of Ansari (US Patent Application 2003/0149675 .

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the corpus generator is configured to generate an event corpus having a set of identifier sequences.

However, Ng teaches the corpus generator is configured to generate an event corpus having a set of identifier sequences (View Ng ¶ 8, 9, 19; consolidate event traces).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the corpus generator is configured to generate an event corpus having a set of identifier sequences since it is known in the art more than one sequence can be generated (View Ng ¶ 8, 9, 19).  Such modification would have allowed multiple sequences to be identified.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach a sorter, wherein the sorter is configured to identify a relative temporal order among a plurality of automaton models 

However, Ng teaches a sorter, wherein the sorter is configured to identify a relative temporal order among a plurality of automaton models generated by the automaton generator and to sort the automata in chronological order sequences (View Ng ¶ 2, 8; chronological sequence of events/event trace).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the sorter is configured to identify a relative temporal order among a plurality of automaton models generated by the automaton generator and to sort the automata in chronological order sequences since it is known in the art that event traces can be in chronological order (View Ng ¶ 2, 8).  Such modification would have allowed event traces to be sequenced using a chronological order.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Patent Application 2003/0121027 A1) in view of Togawa (US Patent Application 2016/0124792 A1) in view of Ansari (US Patent Application 2003/0149675 A1) in view of Xiong (US Patent Application 2018/0329884 A1) and further in view of Arpteg (US Patent Application 20170085929 A1).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the vector encoder is configured to encode each of the event types identified in the event corpus into a d-dimensional vector representation sequences projected onto a d-dimensional metric space sequences.

However, Arpteg teaches the vector encoder is configured to encode each of the event types identified in the event corpus into a d-dimensional vector representation sequences (View Arpteg ¶ 39; D-dimensional vector) projected onto a d-dimensional metric space sequences (View Arpteg ¶ 39; d-dimensional space).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the vector encoder is configured to encode each of the event types identified in the event corpus into a d-dimensional vector representation sequences projected onto a d-dimensional metric space sequences since it is known in the art that event traces can be identified by a d-dimensional vector (View Arpteg ¶ 39).  Such modification would have allowed event traces to be used within a d-dimensional space.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Patent Application 2003/0121027 A1) in view of Togawa (US Patent Application 2016/0124792 A1) in view of Ansari (US Patent Application 2003/0149675 A1) in view of Xiong (US Patent Application 2018/0329884 A1) and further in view of Chen (US Patent Application 2014/0122932 A1).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Hines further teaches the event type sequence clusterer is configured to use the vector representations of a plurality of event types to group the vector representations into clusters (View Hines ¶ 32, 390; cluster).

The combination of teachings above do not explicitly teach retain only those clusters which include representations of failure events.
However, Chen teaches retain only those clusters which include representations of failure events (View Chen ¶ 28, 51; single error log information). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with retain only those clusters which include representations of failure events since it is known in the art that failure (View Chen ¶ 28, 51).  Such modification would have allowed a cluster can be filtered for failure type events.

Claim(s) 9, 10, 11, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hines (US Patent Application 2003/0121027 A1) in view Xiong (US Patent Application 2018/0329884 A1) and further in view of Ansari (US Patent Application 2003/0149675 A1).

Claim 9, Hines teaches a computer program product comprising a non-transitory computer readable medium including instructions executable by a computer system instructing the system to: identify patterns within event record logs wherein a pattern represents a type of event (View Hines ¶ 18, 48, 92; event pattern matching); generate a corpus of event types (View Hines ¶ 82, 92; identification information); generate clusters of failure event types (View Hines ¶ 23; generate cluster).

Hines does not explicitly teach learn latent representations of event type sequences; generate clusters of failure event types; generate an automaton model based on a context of events obtained from retrieved event records for each failure cluster; and order a plurality of automaton models.

(View Xiong ¶ 5, 19, 34; encode latent space); learn latent representations of event type sequences (View Xiong ¶ 5, 19, 34; training label).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with encode latent representations of event type sequences; learn latent representations of event type sequences since it is known in the art that a learning model can be used to generate latent information (View Xiong ¶ 5, 19, 34).  Such modification would have allowed latent information to be generated using a learning model.

Hines and Xiong do not explicitly teach generate an automaton model based on a context of events obtained from retrieved event records for each failure cluster; and order a plurality of automaton models.


However, Ansari teaches generate an automaton model based on a context of events obtained from retrieved event records for each failure cluster (View Ansari ¶ 657; learning automaton); and order a plurality of automaton models (View Ansari ¶ 657; multiple automaton).

(View Ansari ¶ 657).  Such modification would have allowed an automaton model to be used to generate cluster events.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.  Hines further teaches instructing the system to present an ordered set of automata on a display (View Hines ¶ 438, 529; user display).

Claim 11, Hines teaches a method for contextual event sequence analysis of system operation in a computerized system (View Hines ¶ 455, 466; identify common interaction patterns), identifying patterns within event record logs wherein a pattern represents a type of event (View Hines ¶ 456, 457, 466, 600; event pattern matching); generating a corpus of event types (View Hines ¶ 425, 429; uniquely identify event); generating clusters of event types (View Hines ¶ 445, 449; generate cluster); and identifying issues in the operation of a system using the automaton models to resolve the issues by locating the source of each issue and preventing the propagation of the issue through the system (View Hines ¶ 624; identify explicit errors).


However, Xiong teaches encoding latent representations of event type sequences (View Xiong ¶ 5, 19, 34; encode latent space); learning latent representations of event type sequences (View Xiong ¶ 5, 19, 34; training label).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with encoding latent representations of event type sequences; learning latent representations of event type sequences since it is known in the art a learning model can be used to generate latent information (View Xiong ¶ 5, 19, 34).  Such modification would have allowed latent information to be generated using a learning model.

Hines and Xiong do not explicitly teach generating an automaton model for each cluster

However, Ansari teaches generating an automaton model for each cluster (View Ansari ¶ 657; learning automaton).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with generating an automaton model for each cluster since it is known in the art an automaton model can be used (View Ansari ¶ 657).  Such modification would have allowed an automaton model to be used to generate cluster events.

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 11.  Hines further teaches visually presenting an ordered list of failure event automata (View Hines ¶ 438, 529; user display).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 11.  Hines further teaches identifying patterns within the logs further includes performing a linear walk along an event sequence (View Hines ¶ 638; linear sequence).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 11.  Hines further teaches retrieving at least one sequence of discrete events (View Hines ¶ 32, 425; event sequence); and generating an event automaton for each of the retained clusters based on the at least one sequence of discrete events (View Hines ¶ 32, 654; automata model).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hines (US Patent Application 2003/0121027 A1) in view Xiong (US Patent Application 2018/0329884 A1) in view of Ansari (US Patent Application 2003/0149675 A1) and further in view of Togawa (US Patent Application 2016/0124792 A1).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  Togawa further teaches generating and recording a sequence of system events in a record log (View Togawa ¶ 80, 84; log records/event ID).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with generating and recording a sequence of system events in a record log since it is known in the art that events can be logged (View Togawa ¶ 80, 84).  Such modification would have allowed an event sequence to be logged


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Hines (US Patent Application 2003/0121027 A1) in view Xiong (US Patent Application 2018/0329884 A1) in view of Ansari (US Patent Application 2003/0149675 A1) in view .

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings above do not explicitly teach encoding latent representations of event type sequences includes: finding the total number of unique event record types by removing duplicates from all of the identified event record types; retaining only unique event record types; projecting the unique event record types into a d-dimensional metric space; and encoding each unique event record type as a d-dimensional vector.

However, Chen teaches representations of event type sequences includes: finding the total number of unique event record types by removing duplicates from all of the identified event record types (View Chen ¶ 28, 51; remove duplicate error log information); retaining only unique event record types (View Chen ¶ 28, 51; single error log information).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with representations of event type sequences includes: finding the total number of unique event record types by removing duplicates from all of the identified event record types and retaining only unique event (View Chen ¶ 28, 51).  Such modification would have allowed duplicate errors to be removed from an error log.

The combination of teachings above do not explicitly teach projecting the unique event record types into a d-dimensional metric space; and encoding each unique event record type as a d-dimensional vector.

However, Arpteg teaches projecting the unique event record types into a d-dimensional metric space (View Arpteg ¶ 39; d-dimensional space); and encoding each unique event record type as a d-dimensional vector (View Arpteg ¶ 39; d-dimensional vector).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with projecting the unique event record types into a d-dimensional metric space; and encoding each unique event record type as a d-dimensional vector since it is known in the art that event traces can be identified by a d-dimensional vector (View Arpteg ¶ 39).  Such modification would have allowed event traces to be used within a d-dimensional space.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Patent Application 2003/0121027 A1) in view of Xiong (US Patent Application 2018/0329884 A1) in view of Ansari (US Patent Application 2003/0149675 A1) and further in view of Pande (US Patent Application 2018/0270261 A1).


Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings above do not explicitly teach learning latent representations of event type sequences includes: performing Continuous Bag-of-Words modeling to capture contextual information among different event types; using an average d-dimensional vector representation of an event type within a set context window to predict proximate event types based on the contextual information and refining the representations until each representation correctly predicts an event type given a set of context event types.

However, Pande teaches performing Continuous Bag-of-Words modeling to capture contextual information among different event types (View Pande ¶ 25, 85; CBOW); using an average d-dimensional vector representation of an event type within a set context window to predict proximate event types based on the contextual information (View Pande ¶ 79; N-dimensional vector); and refining the representations until each representation correctly predicts an event type given a set of context event types (View Pande ¶ 59, 67; predict features).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with performing Continuous Bag-of-Words modeling to capture contextual information among different event types; using an average d-dimensional vector representation of an event type within a set context window to predict proximate event types based on the contextual information; and refining the representations until each representation correctly predicts an event type given a set of context event types since it is known in the art that contextual event types can be captured (View Pande ¶ 25, 59, 67, 79, 85).  Such modification would have allowed an event type to be predicted.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Patent Application 2003/0121027 A1) in view of Xiong (US Patent Application 2018/0329884 A1) in view of Ansari (US Patent Application 2003/0149675 A1) in view of Korycki (US Patent Application 2018/0006900) and further in view of Chen (US Patent Application 2014/0122932).

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings above do not explicitly teach clustering all unique event types via a density-based clustering algorithm; and filtering clusters of said unique event types to retain only failure event type clusters.

However, Korycki teaches clustering all unique event types via a density-based clustering algorithm (View Korycki ¶ 14; density-based spatial clustering).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with clustering all unique event types via a density-based clustering algorithm since it is known in the art that density based clustering can be used (View Korycki ¶ 14).  Such modification would have allowed an failure event types to be clustered.

The combination of teachings above do not explicitly teach filtering clusters of said unique event types to retain only failure event type clusters.

However, Chen teaches clustering all unique event types via a density-based clustering algorithm (View Chen ¶ 28, 51; single error log information).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with filtering clusters of said unique event types to retain only failure event type clusters since it is known in the art that failure events can be clustered (View Chen ¶ 28, 51).  Such modification would have allowed a cluster can be filtered for failure type events.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Patent Application 2003/0121027 A1) in view of Xiong (US Patent .


Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 11.  Hines further teaches temporally ordering a plurality of automaton models (View Hines ¶ 32, 654; automata model), the ordering of the plurality of automaton models including: building a time series for each automaton model based on the sequence of discrete events and corresponding time stamps (View Hines ¶ 420, 427, 429, 654; vector timestamp/automata).

The combination of teachings above do not explicitly teach determining a time delay between pairs of time series within a plurality of time series by performing at least one pairwise cross correlation computation; and sorting the time series in a temporal order based on the time delay that maximizes said cross correlation.

However Tamaki teaches determining a time delay between pairs of time series within a plurality of time series by performing at least one pairwise cross correlation computation (View Tamaki ¶ 241, 251; time delay).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with determining a time delay between pairs of time series within a plurality of time series by performing at least one pairwise cross correlation computation since it is known in the art that a time delay can be determined (View Tamaki ¶ 241, 251).  Such modification would have allowed time delay to be determined between automata models.

The combination of teachings above do not explicitly teach sorting the time series in a temporal order based on the time delay that maximizes said cross correlation.

However, Oshima teaches sorting the time series in a temporal order based on the time delay that maximizes said cross correlation (View Oshima ¶ 126, 127; sort data in direction of time delay).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with sorting the time series in a temporal order based on the time delay that maximizes said cross correlation since it is (View Oshima ¶ 126, 127).  Such modification would have allowed automata models to be sorted based on the time delay.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines (US Patent Application 2003/0121027 A1) in view of Xiong (US Patent Application 2018/0329884 A1) in view of Ansari (US Patent Application 2003/0149675 A1) in view of Tamaki (US Patent Application 2011/0276828 A1) in view of Oshima (US Patent Application 2015/0355322 A1) and further in view of Unnikrishnan (US Patent Application 2009/0049338 A1).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.  The combination of teachings above do not explicitly teach building a time series for each automaton model includes counting event record occurrences within a set time window.
However, Unnikrishnan teaches building a time series for each automaton model includes counting event record occurrences within a set time window (View Unnikrishnan ¶ 38, 39; count number of faults).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with building a time series for (View Unnikrishnan ¶ 38, 39).  Such modification would have allowed faults to be counted in an automata model.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chandrasekaran et al. (U.S. Patent Application No. 2018/0129733); teaches clustering events.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAI E BUTLER/           Primary Examiner, Art Unit 2114